Citation Nr: 1328133	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for PTSD and a left knee disability and confirmed and continued the denial of service connection for an unspecified back disability on the basis that no new and material evidence had been received to reopen the Veteran's claim. 

The Veteran testified at a Board videoconference hearing before the undersigned in February 2013; a transcript of this hearing is of record. 

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for PTSD in a final decision, in light of Clemons, and based on the medical evidence of record which includes diagnoses of PTSD, depression and anxiety disorder, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that in the August 2008 rating decision, the RO reopened the issue of service connection for an unspecified back disability and denied the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability to include PTSD, service connection for a left knee disability and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final November 1999 rating decision, the RO denied entitlement to service connection for a back condition.

2.  The evidence received since the November 1999 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for a low back disability; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in April 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's November 1999 denial of service connection for a back condition.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for a back disability in an October 1999 rating decision.  The RO continued the denial of service connection in a November 1999 rating decision on the basis that the claim was not well grounded as there was no evidence of a chronic back disability that was subject to service connection.

The Veteran did not appeal the November 1999 rating decision within a year, and it became final. 38 U.S.C.A. § 7105.

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claim was received in April 2008.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108.

In this respect, evidence received since the November 1999 rating decision includes a July 2011 VA x-ray report which provides a diagnosis of degenerative disk disease of the lumbar spine and spondylosis. 

The prior denial of service connection for a back condition was based on a lack of evidence of a diagnosis of a chronic back disability following service. The July 2011 VA x-ray report note diagnosing degenerative disk disease of the lumbar spine and spondylosis provides evidence of a current chronic low back disability following service. Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran contends that his acquired psychiatric disabilities resulted from an in-service incident where he witnessed a traumatic bridge accident while stationed in Korea where one of his friends nearly lost his leg after being trapped by a steel beam.  Additionally, the Veteran contends that his work in the demilitarized zone (DMZ) in Korea psychologically harmed him.

The Veteran provided numerous buddy statements, including one from the soldier who injured his leg at the reported bridge accident in Korea.

In an August 2008 rating decision, the RO denied service connection for PTSD on the basis of no verified stressor.  Since, that decision, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The revised amendment however indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010). 

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In this case, it is not shown that the Veteran served in combat.  The Veteran has again claimed that his acquired psychiatric disabilities resulted from an in-service bridge incident where he witnessed a traumatic bridge accident and that his work in the DMZ in Korea psychologically harmed him.

Given that the heightened tensions in the region where the Veteran served, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran current has PTSD that is related to a fear of hostile military or terrorist activity.  

The Board also notes that in July 2007, a private psychologist opined that the Veteran met all the criteria for PTSD and it was "clear that his problems date from military duty".

However, while the psychiatrist has noted that the PTSD dated from his military duty, he has not specifically related the Veteran's PTSD to his claimed stressors involving the bridge incident in Korea or the stress of being stationed in the DMZ.  

Thus, it does not appear that this private psychiatrist necessarily relied upon these specific claimed stressors in diagnosing and treating the Veteran for PTSD and indicating that it dated from his military duty.  The Board finds that a VA compensation examination and opinion are needed to determine whether the stressors mentioned are adequate to support this PTSD diagnosis and its relationship to the claimed stressors.  

Additionally, as noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD.

Accordingly, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability, to include depression and anxiety disorder, and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (i) (2012); McLendon, supra.

Regarding the Veteran's low back disability, as addressed above, the Veteran has a current diagnosis of degenerative disk disease of the lumbar spine and spondylosis.  Service treatment records also demonstrate that the Veteran on multiple occasions presented with complaints of low back pain as he was assessed with a low back strain in service.  The Board notes that the Veteran has yet to undergo a VA examination for his claimed low back disability.  As the Veteran has evidence of a current low back disability with in-service reports of low back pain, the Board finds that an examination or opinion is necessary to make a decision on the claim. 

Regarding the Veteran's left knee disability, an August 1985 service treatment record reflects that the Veteran injured his left knee while playing basketball.  On VA examination in July 2008, the VA examiner noted that the x-ray findings of his left knee were completely within normal limits.  As a result, he diagnosed the Veteran with a sprain of his left knee that resulted from his in-service basketball injury to his left knee.  Based on the July 2008 VA examination, the August 2008 rating decision denied entitlement to service connection for a left knee disability on the basis that the evidence failed to show a chronic residual disability from the left knee injury in service.  However, a July 2011 VA x-ray report indicated that the Veteran had a small supratellar bursa pouch effusion and mild thickening of the patella tendons and the prepapatellar soft tissue.  The radiologist described this as a minor abnormality.

As evidenced by the July 2011 VA x-ray report, the Veteran potentially may have a current left knee disability.  Considering that the Veteran had a documented left knee injury in service and that there is some ambiguity with the findings of the July 2008 VA examination, the Board finds that the evidence indicates that a new VA examination is warranted to determine if the Veteran has a current left knee disability and if so, whether it is etiologically related to service.

Additionally, at the February 2013 videoconference hearing, the Veteran's representative noted that the Veteran had been receiving benefits from the Social Security Administration (SSA) since 2010. While the claims file contains the SSA decision granting the benefits, the entire records in possession of the SSA do not appear to be currently associated with the claims file.  

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the statements during the February 2013 videoconference hearing indicate that certain SSA records are outstanding.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA, and this should be noted and explained in the claims file.

3.  Then, the AMC/RO should arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.

All opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA orthopedic examination to determine the existence, and if so, etiology of the claimed low back and left knee disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a low back and left knee disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


